

Senior Executive Severance Policy
Release Date: May 18, 2020
Senior Executives (defined as SVPs and above) who do not have an Employment
Agreement will receive severance pursuant to the following guidelines:
1.The Senior Executive is involuntarily terminated not for Cause (see below).
2.One year of their normal base salary, payable over the period of twelve months
in substantially equal bi-monthly installments in accordance with the Company’s
payroll practices.
3.An amount equal to the Pro-rata bonus for the fiscal year in which the Date of
Termination occurs, determined by pro-rating the Bonus the Senior Executive
would have received had the they been employed through the payment date of any
such bonus (the pro-ration will be a fraction whose numerator is the number of
days the Senior Executive was employed by the Corporation that fiscal year
through the termination date and the denominator is 365), payable at the same
time as bonuses are paid to other then-current officers of the Corporation under
the then-applicable Short Term Plan for the fiscal year in which the Date of the
Termination occurs. The maximum payout, prior to pro-ration, will be at Target.
4.One-year COBRA supplement (the Corporation will pay the employer portion of
the Employee’s COBRA premiums for health, dental and vision insurance coverage
under the Corporation’s group heal, dental and vision insurance plans). This
amount, if any, is payable over a period of twelve months in substantially equal
bi-monthly installments in accordance with the Company’s payroll practices.
5.Continuation of Group Executive Medical Expense Reimbursement Policy for one
year past termination.
6.Notwithstanding the one-year time frame, the benefits in items 4 and 5 will
cease once the Senior Executive is eligible to be covered under the health
and/or dental insurance policy of a new employer and/or ceases to participate,
for whatever reason, in the Corporation’s group insurance plans.
Both payments are subject to statutory deductions. Timing of any severance
payment is subject to various laws, including but not limited to the Minnesota
Human Rights Act, IRS and Treasury Regulations.
Severance under this policy is subject to the following conditions:
1.The Senior Executive is not terminated for cause. Cause means: (a) acts
resulting in a felony conviction under any federal or state statutes which is
materially detrimental to the financial interests of the company; (b) willful
non-performance by the employee of the employee’s material employment duties
(other than by reason of the employee’s physical and/or mental incapacity) after
reasonable notice to the employee and reasonable opportunity (not less than 30
days) to cease such non-performance; or (c) willfully engaging in fraud or gross
misconduct which is detrimental to the financial interests of the company.
2.The Senior Executive signing and not revoking a release of claims in a form
prescribed by the Corporation and remaining in strict compliance with the terms
of that Agreement, which will include a 12-month non-competition and
non-solicitation period.
3.No severance will be paid in the event of voluntary termination, death or
disability.
This policy is effective immediately upon release.

